LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.LuseLaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2004 slanter@luselaw.com November 2 , 2011 Matt S. McNair, Esq. Staff Attorney Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 4563 Washington, D.C.20549 Re: West End Indiana Bancshares, Inc., Registration Statement on Form S-1 filed July 12, 2011; File No. 333-175509 Response to Comment Letter Dated October 31, 2011 Dear Mr. McNair: On behalf of West End Indiana Bancshares, Inc., (the “Company”), the following are responses to the Securities and Exchange Commission comment letter dated October 31, 2011.For ease of reference the comments have been reproduced below. Form S-1 filed July 12, 2011 General 1. We note that pre-effective amendment no. 2 does not include the prospectus registering the offer and sale of the participation interests of the West End Bank, S.B. 401(k) plan. Please include the prospectus in future amendments. A prospectus supplement registering the offer and sale of the participation interests of the West End Bank, S.B. 401(k) plan is included in Pre-Effective Amendment No. 3 to the Company’s Registration Statement on Form S-1. Matt S. McNair, Esq. Securities and Exchange Commission November 2, 2011 Page 2 Exhibit 8.1 2. We note the last sentence of the first paragraph on page 2. Counsel may not disclaim an obligation to update or supplement its opinion. Please arrange for counsel to revise accordingly. The federal tax opinion has been revised in response to the comment. Exhibit 8.2 3. Please arrange for BKD to revise its opinion in a manner consistent with comment 2. The state tax opinion has been revised in response to the comment. Please acknowledge receipt of the enclosed materials by date-stamping and returning to our courier the enclosed receipt copy of this letter.If you have any questions regarding this letter or the enclosed, please do not hesitate to contact me at (202) 274-2004. Sincerely, /s/ Steven Lanter Steven Lanter Enclosures cc: John P. McBride Kip A. Weissman, Esq.
